Opinion issued February 5, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00540-CV
____________

EUGENE LESSMAN, TINA LESSMAN, ROSE MARIE STEWART, AND
ECO ROOFING SYSTEMS, INC., Appellants

V.

STEPHEN C. MARTIN AND STARFISH INTEREST, INC. D/B/A
STARFISH ROOFING, Appellees

* * * * * *

STEPHEN C. MARTIN AND STARFISH INTEREST, INC. D/B/A
STARFISH ROOFING, Appellants

V. 

EUGENE LESSMAN, TINA LESSMAN, ROSE MARIE STEWART, AND
ECO ROOFING SYSTEMS, INC.




On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2006-38654




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.